Citation Nr: 9905369	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-50 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of frostbite of the left foot, including onychomycosis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of frostbite of the right foot, including onychomycosis, 
currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from July 1943 to 
December 1946 and from January 1949 to June 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The Board notes that this case was remanded in March 1997 for 
further evidentiary development.  The case was remanded once 
again in March 1998, in light of changes in the schedule of 
ratings for diseases of the arteries and veins which became 
effective on January 12, 1998.  See 62 Fed. Reg. 65,207 
(1997).  Residuals of injuries due to exposure to the cold 
are evaluated pursuant to these changes in the regulatory 
criteria.  The case has been returned to the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable decision in the 
current appeal has been obtained by the RO.

2.  The residuals of cold exposure to the veteran's feet 
consist of sensitivity to the cold plus nail abnormalities.  

3.  The probative medical evidence does not show that cold 
injury residuals include these additional manifestations: 
tissue loss, color changes, impaired local sensation, and x-
ray abnormalities.  



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for the residuals of frostbite of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122; 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997) (effective January 12, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122; 63 Fed. Reg. 37778-37779 (July 14, 
1998) (effective August 13, 1998).  

2.  The criteria for an increased evaluation of 20 percent 
for the residuals of frostbite of the right foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122; 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997) (effective January 12, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122; 63 Fed. Reg. 37778-37779 (July 14, 
1998) (effective August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1995 statement, the veteran reported that he served 
in North Korea during the winter of 1950.  He described 
crossing a river where the soldiers had to break through the 
ice and wade across.  He further reported that his feet, as 
well as his legs, hips, and lower trunk were frozen as a 
result.

In an October 1995 VA examination, the veteran reported that 
his feet have been quite sensitive to the cold since his 
service in Korea.  He reported circulatory problems of the 
feet insofar as they get cold easily.  On physical 
examination the pulse was 1+ at the dorsalis pedis.  Toes 
were nontender to palpation and vibratory sensation was 
intact.  

The diagnoses were cold weather injury to the feet with 
residual cold sensitivity, nail deformities, no evidence of 
degenerative joint disease, and onychomycosis.  The examiner 
opined that the veteran's cold sensitivity could well be 
causally related to his severe cold exposure during service 
and opined that onychomycosis was secondary to the cold 
injury to the nails.  

VA outpatient treatment reports show ongoing treatment for 
onychomycosis of the feet between November 1994 and 
July 1997.  The reports show debridement of the nails was 
performed on a regular basis.  The veteran had the first 
through fifth nails removed from the left foot in 
December 1994, and removal of the first and fourth nails of 
the right foot in June 1996.  A March 1995 report shows an 
assessment of tinea pedis.  An August 1996 report shows that 
examination of the extremities revealed reddish discoloration 
down the legs and feet, decreased pulses, and a sensory 
decrease.  

The veteran reported weight-bearing pain in both of his feet 
in an October 1997 VA examination.  He reported sensitivity 
of the feet to the cold and that any exposure to the cold 
causes tingling and numbness of the feet.  On physical 
examination the examiner noted bilateral onychomycosis of the 
nails and lost nails of the left fifth and second toes and 
the right first nail.  The examiner noted slightly increased 
sensation and hyperesthesia across the dorsum of the foot and 
over the toes to light touch.  Capillary refill was normal.  
Pulses in the ankle and feet were normal bilaterally.  There 
was no joint swelling or tenderness anywhere in the foot.  
The examiner's impression was status post foot exposure with 
bilateral frozen feet, mild degenerative changes on x-ray, 
with residuals that the examiner categorized as mild.  He 
opined that the veteran has mild symptoms of the feet and 
chilblains, defined as "recurrent localized itching, 
swelling, or painful erythema caused by mild frostbite."  The 
x-ray report shows an impression of no definite evidence of 
frostbite injury to the distal tufts of the toes.

The veteran was seen in the VA podiatry clinic in 
December 1997.  The report shows thick, yellow, elongated, 
and crumbly nails, and that the plantar aspect of both feet 
were dry and scaly.  The diagnoses were onychomycosis and 
tinea pedis.  

The veteran reported foot pain of 20 years and that his feet 
had remained sensitive to the cold in an August 1998 VA 
examination.  He reported the inability to walk barefoot 
since his service in Korea.  The examiner noted a history of 
onychomycosis in his toes for the past 15 to 20 years and 
that several nails had been removed in the past.  The 
examiner noted that the veteran did not describe any excess 
hidrosis of the feet or localized itching, swelling or 
painful erythema, "i.e. chilblains."  Physical examination of 
the feet revealed that the right first and the left first, 
second, and fifth nails had been removed.  The remainder of 
the nails exhibited onychomycosis.  Skin temperature, dorsal 
pedis and posterior tibial pulses were normal.  Vibratory 
sensation was intact.  The examiner found no evidence of 
tissue loss, color changes, tenderness, hyperhidrosis, or 
swelling/edema.  The examiner diagnosed residuals of 
frostbite of the feet with hypersensitivity to the cold, 
degenerative joint disease, and onychomycosis with history of 
nail removal. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Prior to implementation of amended criteria, the schedule of 
ratings provided a 50 percent evaluation for the residuals of 
bilateral frozen feet (immersion foot) manifested by loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).  Residuals of bilateral 
frozen feet manifested by persistent moderate swelling, 
tenderness, redness, etc. were evaluated as 30 percent 
disabling, and mild symptoms, chilblains, an evaluation of 
10 percent.  Id.

The criteria in the schedule of ratings for the residuals of 
injury due to exposure to the cold were amended in 
December 1997.  See 62 Fed. Reg. 65,219 (1997) (codified at 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998)) (effective 
January 12, 1998).  The amended criteria provide the 
following ratings:

With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts..............................30

With pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis) of affected 
parts.................20

With pain, numbness, cold sensitivity, or 
arthralgia....10

Note 1: Amputations of fingers or toes, 
and complications such as squamous cell 
carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be 
separately evaluated under other 
diagnostic codes. 

Note 2: Evaluate each affected part 
(hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in 
accordance with Secs.  4.25 and 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (1998). 

VA further revised the provisions governing the evaluation of 
the residuals of cold injury in July 1998.  See 63 Fed. Reg. 
37,778 (1998) (effective August 13, 1998).  The further 
revised criteria provide the following evaluations with 
respect to the following manifestations present in affected 
parts:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation,  hyperhidrosis,  X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..................................................30

Arthralgia or other pain, numbness, or 
cold sensitivity  plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..........................
.................20

Arthralgia or other pain, numbness, or 
cold sensitivity.....................................................10

Note (1): Separately evaluate amputations 
of fingers or toes, and complications 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities 
that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122.

Note (2): Evaluate each affected part 
(e.g., hand, foot, ear, nose) separately 
and combine the ratings in accordance 
with Secs. 4.25 and 4.26.  

63 Fed. Reg. 37,778, 37,779 (1998) (to be codified at 
38 C.F.R. § 4.104, Diagnostic Code 7122).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for increased evaluations for residuals of 
frostbite of the feet is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that the regulatory criteria for 
rating the residuals of cold injuries have been amended on 
two occasions during the pendency of the veteran's appeal.  
Where a regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the "version most favorable to 
appellant" applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The Board remanded the veteran's appeal in March 1998 to have 
his claims considered pursuant to the amended criteria which 
became effective on January 12, 1998, as well as the old 
criteria.  The regulatory criteria have been further revised, 
as set forth above.  63 Fed. Reg. 37,778 (1998) (effective 
August 13, 1998).  The Board notes that the veteran has not 
been provided with this final rule nor was the further 
revised criteria applied to his claim in the September 1998 
supplemental statement of the case.  In light of the fact 
that the further revised criteria do not substantively change 
the amended criteria, which became effective in January 1998, 
the Board finds that the veteran is not prejudiced by its 
consideration of the criteria which became effective on 
August 13, 1998.  

The Board finds that the "version most favorable to 
appellant" are the amended regulatory criteria which became 
effective in January 1998 and the amended criteria effective 
as of August 1998.  Application of the probative medical 
evidence regarding the veteran's residuals of cold injury to 
the old criteria are less favorable to his claim.  Under the 
old criteria, bilateral mild symptomatology manifested by 
chilblains warranted an evaluation of 10 percent and 
bilateral persistent moderate swelling, tenderness, redness, 
etc. warranted an evaluation of 30 percent.  The VA examiner 
in October 1997 opined that the veteran had mild symptoms of 
the feet and chilblains.  The August 1998 report shows that 
the veteran's foot disorder was manifested by cold 
sensitivity, degenerative joint disease, and onychomycosis.  
The examiner, however, found no evidence of tissue loss, 
color changes, tenderness, or swelling and edema.  Following 
a review of the probative medical evidence of record, the 
Board finds that an evaluation of 10 percent is warranted 
pursuant to the old criteria.  

In the case at hand, the Board finds that increased 
evaluations for the veteran's feet are warranted pursuant to 
both versions of the amended criteria.  The criteria for a 
10 percent evaluation require arthralgia, pain, numbness, or 
cold sensitivity.  The probative medical evidence shows that 
the veteran's disability is manifested by sensitivity to the 
cold.  The next higher evaluation of 20 percent requires any 
one of the additional manifestations: tissue loss, nail 
abnormalities, color changes, impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  The 30 percent 
evaluation requires two or more of the foregoing 
manifestations.  

The probative medical evidence establishes that the veteran 
has nail abnormalities of both feet due to his cold exposure.  
VA outpatient treatment records shows that the veteran is 
followed for onychomycosis of the nails and the VA examiner 
in October 1995 related the nail disorder to cold injury.  
Because the veteran's residuals of cold injury include both 
cold sensitivity of the feet and nail abnormalities, the 
criteria for a 20 percent evaluation for each foot have been 
met.  

The Board further finds that the criteria for the next higher 
evaluation of 30 percent have not been met.  Notations in the 
medical evidence of record suggest that the veteran's foot 
disability has these additional manifestations: tissue loss, 
color changes, locally impaired sensation, and 
osteoarthritis.  The Board notes that the VA examiner in 
August 1998 diagnosed degenerative joint disease.  In this 
regard, the schedule of ratings specify x-ray findings of 
osteoarthritis.  The October 1997 x-ray report of the feet 
show an impression of no definite evidence of frostbite 
injury to the distal tufts of the toes.  The Board finds that 
the negative x-ray findings outweigh the examiner's diagnosis 
of degenerative joint disease.

The evidence suggesting tissue loss consists of a 
December 1997 report wherein the examiner described the 
plantar aspect of both feet as dry and scaly.  The Board 
notes that the report does not show actual tissue loss.  
Moreover, the VA examiner specifically found in August 1998 
that there was no evidence of tissue loss.  

The medical evidence suggesting color changes consists of an 
isolated August 1996 outpatient report, where a sensory 
decrease was also noted.  October 1995 and August 1998 VA 
examination reports show that there were no color changes and 
that sensation was intact.  The October 1997 VA examination 
report does not show impairment of local sensation, but 
rather shows that the sensation over the dorsum was slightly 
increased.  The Board notes that the VA examiner in 
October 1997 diagnosed chilblains which he defined by 
symptoms including painful erythema.  This finding suggests 
the presence of color changes.  A review of the physical 
examination in his report, however, shows that capillary 
refill was normal.  In light of the foregoing, the Board 
concludes that the veteran's foot disability is not 
manifested by tissue loss, color changes, impaired sensation, 
or osteoarthritis to warrant an evaluation of 30 percent for 
each affected foot.  

Based upon a full review of the record with respect to the 
residuals of cold injury to the veteran's feet, the Board 
finds that the criteria have been met for an evaluation of 
20 percent for the left foot and an evaluation of 20 percent 
for the right foot.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

Additional Matters

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Veterans Appeals recently held 
that a remand confers on the veteran a right to compliance 
with the terms of the remand as a matter of law and the Board 
errs in failing to ensure compliance with those terms.  
Stegall v. West, 11 Vet App 268, 271 (1998).  In this regard, 
the Board notes that by the terms of its March 1998 remand, 
it requested that the medical examination of the feet be 
performed by a specialist in cardiovascular diseases.  The 
August 1998 report does not show whether the VA examiner was 
a specialist in cardiovascular diseases.  

However, a report of contact with the Board in July 1998 
shows that a cardiovascular specialist was not required and 
that any qualified specialist could examine the veteran's 
residuals of frostbite.  Following a review of the July 1998 
examination report, the Board finds that it is complete and 
thorough and sufficient to allow the Board to apply the 
pertinent regulatory criteria.  In any case, the medical 
evidence of record is adequate to evaluate the veteran's 
disability.


ORDER

Entitlement to an increased evaluation of 20 percent for the 
residuals of frostbite of the left foot, including 
onychomycosis is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased evaluation of 20 percent for the 
residuals of frostbite of the right foot, including 
onychomycosis is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

